MELTON, Justice,
dissenting.
I join fully in the dissent, but write separately to emphasize a few points. The decisive factor in this case is that at no point did the money in the cash register ever leave the place where it otherwise always existed. Every day, and at all times, the Jiangs kept the money in the drawer of the cash register, and at no time during the incident involving Gutierrez and his compatriots did the money ever *649leave the drawer of the cash register. As such, there was no asportation of the money that would support the “taking” element of armed robbery. See James v. State, 232 Ga. 834, 835 (209 SE2d 176) (1974) (In order to show asportation that is sufficient to support taking element of armed robbery, there must be “[t]he slightest change of location [of the property in question] whereby the complete dominion of the property is transferred from the true owner to the trespasser”) (emphasis supplied).
Decided February 6, 2012
Reconsideration denied March 5, 2012.
Perhaps the difficulty in this case arises from the increasingly blurred distinction in the law between the concept of a victim “abandoning control” of property and the concept of “asportation.” Compare State v. Watson, 239 Ga. App. 482 (520 SE2d 911) (1999) (evidence supported asportation element of armed robbery where victim was ordered to drop money and did so, but at the same time pushed away would-be robber and shot him) with State v. Johnson, 207 Wis.2d 239 (558 NW2d 375) (1997) (no asportation occurred where armed perpetrator ordered victim out of car and victim complied (thereby ceding control of the car), but perpetrator could not move the car because the car would not start after he entered it). When properly separated, there is a distinction between abandoning control and asportation. For example, when an armed robbery victim extends her arm to hand over a purse; or gets out of the car; or, as in this case, opens a cash register drawer; there has been an abandonment of control over the property that could end up the subject of the armed robbery. However, none of these events, by themselves, represent the completed offenses of armed robbery without the additional presence of asportation. Specifically, the robber would need to take the purse or otherwise ensure that complete control of it has been ceded to the robber through its movement (see State v. Watson, supra); get in and exercise dominion over the car, causing it to move (see State v. Johnson, supra); or take the money out of the drawer. See Miller v. State, 223 Ga. App. 453 (477 SE2d 878) (1996). See also James, supra, 232 Ga. at 835.
In order to avoid confusion in the law, I believe that we need to continue to be careful about separating the concepts of “abandonment” and “asportation.” Because the would-be robbers here never caused the money to leave the place where it had always otherwise existed, even if the store clerk had abandoned the property, I would hold that no asportation had yet occurred.
I am authorized to state that Chief Justice Hunstein and Justice Benham join in this dissent.
James W. Smith, for appellant.
J. Bradley Smith, District Attorney, Deborah S. Wilbanks, Assistant District Attorney, for appellee.